Title: To George Washington from Landon Carter, 25 September 1755
From: Carter, Landon
To: Washington, George



Dr Sir
Sept. 25 1755

As I know I shall not be troublesome to you with my little intimacy I have ventured to recommend John Sallard to you for a Serjeant he comes by my persuasion and is in Youth and Stature and indeed in Capacity such an one that I cannot be ashamd of[.] His family have been well respected and I shall be pleasd and obligd with any Countenance you shall shew him perhaps he may want a little tutoring but I know he will be docile I shall give you the trouble of a letter more at large and refer all my good wishes to that Serious moment I am Sr Your most Obedt

Landon Carter

